Citation Nr: 1106618	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  09-43 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, including 
as secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for hearing loss, left ear.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from January 1969 to September 
1970.  

These claims come before the Board of Veterans' Appeals (Board) 
on appeal of an April 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina. 

The Veteran and his spouse testified in support of these claims 
during a video conference hearing held before the undersigned in 
June 2010. 

The Board addresses the claims of entitlement to service 
connection for hearing loss, left ear, and tinnitus in the REMAND 
portion of this decision, below, and REMANDS these claims to the 
RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

Hypertension is related to the Veteran's service-connected 
diabetes mellitus, type II.


CONCLUSION OF LAW

Hypertension is proximately due to or the result of service-
connected diabetes mellitus, type II.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for 
VA benefits, VA is tasked with satisfying certain procedural 
requirements outlined in the Veterans Claims Assistance Act of 
2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The VCAA is inapplicable where further assistance could not aid 
the appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) 
(holding that the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).  In view of the Board's 
favorable decision in this appeal, further assistance is 
unnecessary to aid the veteran in substantiating his claim.  

II.  Analysis

The Veteran contends that he developed current hypertension 
secondary to service-connected diabetes, or alternatively, to his 
presumed exposure to herbicide agents while serving in Vietnam.  
He points out that hypertension was identified after the diabetes 
was diagnosed and that VA examiners have related the hypertension 
to his diabetes.   

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval or air service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology is 
required only where the condition noted during service is not, in 
fact, shown to be chronic or when the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2010).

Service connection may be granted for any disease diagnosed after 
discharge when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2010).

To establish continuity after discharge, the evidence must 
demonstrate the following: (1) condition "noted" during 
service; (2) post-service continuity of the same symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 
(1997).  Symptoms, not treatment, are the essence of any evidence 
of continuity of symptomatology.  Id. at 498 (holding that, on 
the question of whether the veteran has a chronic condition since 
service, the evidence must be medical unless it relates to a 
condition as to which, under case law, lay observation is 
competent).  Once evidence is determined to be competent, its 
credibility must be evaluated.  Layno v. Brown, 6 Vet. App. 465, 
469 (1994) (distinguishing between competency, a legal concept 
focusing on whether testimony may be heard and considered, and 
credibility, a factual determination focusing on the probative 
value of the evidence).   

Service connection may also be granted when a claimed disability 
is found to be proximately due to or the result of a service-
connected disability, or when any increase in severity 
(aggravation) of a nonservice-connected disease or injury is 
found to be proximately due to or the result of a service-
connected disability, not to the natural progress of the 
nonservice-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2010); see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  

Service connection may be presumed for certain medical conditions 
such as cardiovascular-renal disease, including hypertension, if 
it is shown that a veteran served continuously for 90 days or 
more during a period of war or during peacetime after December 
31, 1946, the condition manifested to a degree of 10 percent 
within one year from the date of discharge, and there is no 
evidence of record establishing otherwise. 38 U.S.C.A. §§ 1101, 
1112(a), 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 
3.309(a) (2010).

To prevail on the issue of service connection, there must be 
competent and credible evidence of (1) a current disability, (2) 
in-service occurrence or aggravation of a disease or injury; and 
(3) a nexus between the in-service injury or disease and the 
current disability.  See generally Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009). 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).

Post-service treatment records dated since 2007 and reports of VA 
examinations conducted in August 2008 and January 2009 confirm 
that the Veteran currently has hypertension.  The question is 
thus whether this disease is related to the Veteran's active 
service, or service-connected diabetes mellitus.

Hypertension must be confirmed by readings taken two or more 
times on at least three different occasions.  The term 
hypertension means that diastolic readings are predominantly 90 
or more.  38 C.F.R. § 4.104, Note 1, following Diagnostic Code 
7101 (2010).  On VA outpatient treatment in February and March 
2007 and three times during the August 2008 VA examination the 
Veteran had diastolic readings exceeding 90 and VA medical 
professionals repeatedly concluded that the Veteran met the 
criteria for a current diagnosis of hypertension.

The Veteran's service treatment records show normal blood 
pressure readings and include no hypertension diagnosis.  A 
medical professional first diagnosed hypertension in 2007, 
approximately a year after he developed diabetes mellitus.  
During a VA examinations conducted in August 2008 and claims file 
review in January 2009, VA examiners linked the hypertension to 
diabetes based on the fact that the diabetes initially manifested 
a year prior to the hypertension manifesting.  

These opinions are competent and credible and, as such, the Board 
finds them sufficient to establish a relationship between the 
Veteran's hypertension and service-connected diabetes mellitus.  
Based on this finding, the Board concludes that hypertension is 
proximately due to or the result of diabetes mellitus.  The 
evidence of record in this case supports this claim.


ORDER

Service connection for hypertension secondary to service-
connected diabetes mellitus, type II, is granted.


REMAND

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes providing 
a claimant a medical examination or obtaining a medical opinion 
when an examination or opinion is necessary to make a decision on 
a claim and the claims file contains competent evidence that the 
claimant has a current disability and indicates that the 
disability may be associated with the claimant's service.  

The types of evidence that indicate that a current disability may 
be associated with military service include, but are not limited 
to, medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the merits, or 
credible evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006). 

Evidence of a link between a current disability and service must 
be sufficient and, depending on the nature thereof, may include 
an assertion by the Veteran linking the two.  Waters v. Shinseki, 
601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (holding that a 
conclusory, generalized statement relating an in-service illness 
to present medical problems is not sufficient to necessitate 
obtaining a VA examination and that medical examinations are not 
to be routinely and automatically provided to all veterans in 
disability cases involving nexus issues).  The threshold for 
finding a link between a current disability and service is low.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. 
Nicholson, 20 Vet. App. at 83.  

In this case, the RO afforded the Veteran VA examinations in 
support of his claims for left ear hearing loss and tinnitus, 
but, as the representative points out in a February 2010 
Statement Of Accredited Representative In Appealed Case, the 
reports of the examinations are inadequate to decide these 
claims.  Therein, examiners ruled out a relationship between the 
Veteran's left ear hearing loss and tinnitus and his service on 
the bases that the Veteran had normal hearing on entrance and 
discharge from service, reported having hearing loss and tinnitus 
several years after leaving the military, and developed tinnitus 
secondary to the hearing loss.  Neither examiner referred to 
service treatment records showing pre-service and in-service ear 
infections and in-service complaints of decreased hearing, or 
service and post-service evidence showing continuity of ear 
symptomatology.  

According to written statements the Veteran submitted in support 
of the claims being remanded and his hearing testimony, presented 
in June 2010, he developed left ear hearing loss and tinnitus 
secondary to his in-service exposure to noise while working as a 
petroleum storage specialist for six years.  Allegedly, in that 
capacity, he refueled planes and helicopters while their engines 
were running.  He asserts that, while doing so, he wore no 
hearing protection.  He further asserts that, post-service, he 
had very little occupational noise exposure.  Allegedly, for one 
year, he worked as a patrolman, which required qualifying in the 
use of weapons.  He contends that, in doing so, he wore hearing 
protection.  

The Veteran claims that he started talking loudly during service 
because he was around noisy aircraft, which affected his hearing.  
His spouse claims that, upon the Veteran's return from service, 
she noticed him talking louder.  They assert that the tinnitus 
developed later in life, in the 1980s or 1990s.

Given the evidence the previous examiners ignored and the 
Veteran's and his spouse's contentions, a more comprehensive 
medical opinion is needed.  
 
This case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA 
examination in support of his claims for 
service connection for left ear hearing 
loss and tinnitus.  Forward the claims file 
to the examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Advise the 
examiner that the Veteran is competent to 
report observable symptoms experienced 
during and after service and that any 
opinion proffered should contemplate these 
symptoms.  Ask the examiner to conduct a 
thorough evaluation, including all 
indicated tests, and then follow the 
instructions below:

a) record in detail the Veteran's 
history of in-service and post-
service noise exposure, hearing 
difficulties and ringing in the 
ears; 

b) specifically indicate when the 
Veteran began experiencing 
hearing difficulties and ringing 
in the ears;

c) indicate whether the Veteran 
has hearing loss by VA standards 
and tinnitus;

d) opine whether each condition 
is at least as likely as not 
etiologically related to the 
Veteran's period of active 
service, including alleged noise 
exposure and/or documented ear 
infections and complaints of 
decreased hearing; 

e) provide detailed rationale, 
with specific references to the 
record, for the opinions 
expressed; and

f) if an opinion cannot be 
expressed without resort to 
speculation, discuss why such is 
the case and whether there is 
additional evidence that is 
outstanding that would aid in 
providing such an opinion.

2.  If any benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
issue a supplemental statement of the case.

Thereafter, subject to current appellate procedure, return this 
case to the Board for further consideration.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of the 
appeal.  The Veteran need not act unless he receives further 
notice.  He does, however, have the right to submit additional 
evidence and argument on the remanded claims.  Kutscherousky v. 
West, 12 Vet. App. 369, 372 (1999).


These claims must be afforded expeditious treatment.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


